Citation Nr: 1106131	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation higher than 20% for a 
service-connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to January 1972.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2010, the Veteran and his wife testified at a Travel 
Board hearing in front of the undersigned Veterans Law Judge.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.

The Veteran is currently in receipt of a 20 percent disability 
rating for his service-connected chronic lumbosacral strain.  At 
his Travel Board hearing, the Veteran requested a new 
compensation and pension examination due to the amount of time 
since his last examination and to test his current range of 
motion.  The Board observes that the Veteran's most recent 
compensation and pension examination occurred in May 2008.  Given 
the passage of time since his most recent examination and his 
request to test his current range of motion, the Board finds that 
a new compensation and pension examination would assist the Board 
in clarifying the extent of the Veteran's back disability and 
would be instructive with regard to the appropriate disposition 
of the issue under appellate review.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that VA's statutory duty to 
assist includes a thorough and contemporaneous medical 
examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 
181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Thus, this matter must be remanded for a compensation and pension 
examination to ascertain the current severity of the Veteran's 
service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
medical examination to determine the nature 
and extent of any current manifestations of 
his service-connected lumbosacral strain.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file and a copy of this 
remand should be made available for review 
in connection with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  The examiner 
should distinguish to the extent possible 
between symptomatology resulting from the 
Veteran's service-connected lumbosacral 
strain and any other non-service-connected 
disorders that may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, readjudicate the Veteran's 
remaining claim on appeal.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


